Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 23, 2006








 





 





Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 23, 2006. 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01102-CV
____________
 
IN RE J. MICHAEL EPSTEIN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 28, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator asked this court to
compel the Honorable Mike Wood, presiding judge of Probate Court No. 2, Harris
County, to set aside his order, signed on August 19, 2005, granting Defendant,
Howard Reiner=s Amended Motion to Transfer and for
Consolidation in trial court cause no. 233,111-402, styled J. Michael Epstein
v. Howard Reiner, Individually and as Substitute Trustee.
 




Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 23, 2006.
Panel consists of
Justices Hudson, Frost, and Seymore (Seymore, J., would grant relief).